DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “18” has been used to designate both “lifting device” and “screen frame”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1, 4 and 8, the phrase "in particular" is relative language and makes the claim confusing as to whether the limitations following the phrase are part of the claimed invention. 
Claim 1 recites the limitation "the action of a squeegee" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koenig et al. (DE 10344022).
	With respect to claim 1, Koenig et al. teaches a screen unit (10) for a printing device (2) for printing three- dimensionally-shaped structures - in particular, on substrates, printed circuit boards, wafers, solar cells, carrier substrates, printing tables, carrier plates, sintering plates or the like (Paragraph 0002), wherein the screen unit (10) has a frame (14) holding at least one printing screen and is designed to be accommodated in a screen receptacle of the printing device, to be filled with a printing compound (Paragraph 0033), and to be subjected to the action of a squeegee (Paragraphs 0001, 0033) for carrying out a printing process, characterized in that the screen unit (10) has, in or on the frame (14), at least one holding device (16) for the squeegee (44), which is in the form of an exchangeable squeegee (note: any element can be considered to be exchangeable. Also, it has been held that if it were considered desirable for any reason to obtain access to the squeegee holder, it would have been obvious to make the squeegee exchangeable for the purpose of performing maintenance or replacement. Refer to MPEP 2144.04(V)(C)).
	With respect to claim 2, Koenig et al. teaches the holding device (16) has a squeegee receptacle in which the squeegee (44) can be arranged (Figure 2).
	With respect to claim 3, Koenig et al. teaches the squeegee (44) has a holding section (50, 52, 54) and a squeegee section (46), wherein the holding device (16) is designed to hold the squeegee (44) only at the holding section (Figure 3, Paragraph 0035).

	With respect to claim 5, Koenig et al. teaches the recess (18 forms a recess between the rails) in the frame (14) is designed as a depression or as a perforation (Figure 2).
	With respect to claim 6, Koenig et al. teaches the squeegee (44) has an exchangeable connector for the printing device (note: Paragraph 0033 teaches a holder 16 that clamps [functions as an exchangeable connector] a squeegee).
	With respect to claim 7, Koenig et al. teaches exchangeable connector (note: Paragraph 0033, 0035 teaches a holder 16 that clamps [functions as an exchangeable connector] a squeegee) has at least one locking means for locking the squeegee to a printing head of the printing device (note: the clamp in Paragraphs 0033, 0035).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Koenig et al. (DE 10344022) in view of Hirschberg (WO2016095059).
With respect to claim 8, Koenig et al. teaches at least one printing device (12) for printing three-dimensionally-shaped structures - in particular, on substrates, printed circuit boards, wafers, solar cells, carrier substrates, printing tables, carrier plates, sintered plates or the like (Paragraph 0002) and which has a screen receptacle (10) for receiving at least one screen unit, characterized in that the screen unit is designed, and has a squeegee with an exchangeable connector for the squeegee device (note: Paragraph 0033, 0035 teaches a holder 16 that clamps [functions as an exchangeable connector] a squeegee).  
However, Koenig et al. is silent with respect to the printing device has a printing head, with a squeegee device to which a squeegee can be assigned.  Hirschberg teaches a printing device that has a printing head (dispensing device as disclosed in Paragraph 0091), with a squeegee device to which a squeegee (18) can be assigned.
It would have been obvious to one of ordinary skill in the art before the present
invention to modify the invention of Koenig et al. to provide a printing device as taught by Hirschberg for the purpose of properly dispensing and providing an ink on a medium.
With respect to claim 10, Hirschberg teaches a plurality of screen units are present (Paragraphs 0091,0092, Figure 12).
	With respect to claim 11, Hirschberg teaches a screen magazine (21) is present, which has several screen stores (Figure 12) for receiving one screen unit (Figure 12) each, and that the screen units (Figure 12) are stored in the screen magazine (21 and Paragraphs 0091, 0092).
With respect to claim 13, Hirschberg teaches a transport device (15, 16) is present, which is designed to remove a selected screen unit (Figure 12) from the screen .

5.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Koenig et al. (DE 10344022) in view of Sato (US Patent 2014/0117067).
With respect to claim 9, Koenig et al. the claimed invention with the exception of a squeegee device has a device for removing and placing the squeegee from or into the holding device and for carrying out a printing operation.
Sato teaches a squeegee device (34) has a device for removing and placing the squeegee from or into a device and for carrying out a printing operation (Paragraph 0055).
It would have been obvious to one of ordinary skill in the art before the present
invention to modify the squeegee device of Koenig et al. to include a lifting device as taught by Sato for the purpose of providing a user friendly interface wherein the user can easily replace the squeegee device in an expedient manner.

6.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Koenig et al. (DE 10344022) in view of Mitter (US Patent 4,195,567) 
	With respect to claim 12, Koenig et al. teaches the claimed invention with the exception of a screen magazine with a conditioning device for setting or maintaining a climate in the screen magazine, by which the drying out of printing compound remaining on a screen unit is prevented.
Mitter teaches a screen magazine (3) has a conditioning device (Column 4, Lines

It would have been obvious to one of ordinary skill in the art before the present
invention to modify the magazine of Koenig et al. with a magazine that provides a conditioning device as taught by Mitter for the purpose of removing any printing ink or
other medium that adheres to it.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.	DeCruz (US Patent 6,152,031), Nespeca (US Publication 2013/0038963), Fukakusa et al. (US Publication 2019/0337287) teach screen printing machines.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163.  The examiner can normally be reached on M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marissa Ferguson-Samreth/Examiner, Art Unit 2853                                                                                                                                                                                                        
/MATTHEW G MARINI/Primary Examiner, Art Unit 2853